Citation Nr: 1230013	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  04-24 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia and patella subluxation of the left knee, status post-tibial tubercle transfer, prior to August 20, 2008.

2.  Entitlement to a rating in excess of 30 percent for residuals of total left knee arthroplasty from October 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee, status post-patellectomy, prior to June 17, 2009.

4.  Entitlement to a rating in excess of 30 percent for residuals of total right knee arthroplasty from August 1, 2010.

5.  Entitlement to a total disability rating based on individual unemployability  (TDIU) due to service-connected knee disabilities, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) in which the RO denied entitlement to increased ratings for service-connected right and left knee disabilities.  

In July 2006, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

During the pendency of the appeal, in May 2009, the RO recharacterized the Veteran's left knee disability as status post-total knee arthroplasty and granted an increased, 100 percent, rating from August 20, 2008 to September 30, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating was assigned for post-operative residuals from October 1, 2009.  Similarly, in October 2009, the RO recharacterized the Veteran's right knee disability as status post-total knee arthroplasty and granted an increased, 100 percent, rating from June 17, 2009 to July 31, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating was assigned for post-operative residuals from August 1, 2010.

Because the Veteran received a full grant of the benefits sought on appeal for the left knee from August 20, 2008 to September 30, 2009, and for the right knee from June 17, 2009 to July 31, 2010, the Board finds that there is no justiciable issue for it to decide for those periods.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, it has characterized the increased rating claims on appeal as encompassing the matters set forth on the title page.  

Additionally, the Board notes that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran indicated at various times during this appeal that he left his employment as a tugboat captain in 1999 because he was unable to meet the physical requirements due to his service-connected knees and that he has not returned to work since.  Because ratings for the Veteran's knee disabilities pertinent to this time period (i.e., February 2001 through the present) are under appellate review, the Board has listed this issue on the title page.

The Board previously remanded the matters on appeal for the development of additional development in February 2007, September 2008, and December 2010.  Unfortunately, for reasons discussed further below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that contain additional evidence and procedural documents that are relevant to the issues on appeal.  Such evidence was previously considered by the RO and the Board notes that any future adjudication(s) should also take into account this paperless, electronic claims file.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Specifically, a remand is necessary because there appears to be outstanding medical evidence that may be relevant to the claims on appeal.  Initially, the Board observes that evidence indicates the Veteran previously filed for and was granted disability benefits by the Social Security Administration (SSA) during the pendency of this appeal, in September 2001, and that such award was based, in part, on disability resulting from his service-connected knee disabilities.  VA treatment records further indicate that since the initial award of benefits, the Veteran has, on occasion, been reevaluated by SSA (i.e., in 2002, 2005, and 2011).  In light of the foregoing, it appears that SSA may possess medical evidence pertinent to rating the Veteran's service-connected knee disabilities that is not currently associated with the claims file and, as such, the Board must remand these issues to fulfill its duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2011).  

The claims file reflects that the Veteran has been receiving treatment for his knee disabilities at various VA medical facilities, including Community Based Outpatient Clinics (CBOCs) in Panama City and Pensacola, within the VA Gulf Coast Veterans Health Care System (HCS) based in Biloxi, Mississippi.  Such records indicate that the Veteran has also received treatment for his knees, including total knee arthroplasty from non-VA providers (on a fee-basis).  At least some of these records, including a July 2008 treatment report from Southern Orthopedic Specialists, have been scanned into VA's electronic health records system (CAPRI), but are not associated with the Veteran's claims file.  

Records within VA's control are considered to be in the constructive possession of VA adjudicators during the consideration of a claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, a remand is necessary to obtain any pertinent documents that have been scanned into CAPRI since February 2001, but are not associated with the claims file.  The RO/AMC should also make reasonable efforts to obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's knee disabilities, including records from Southern Orthopedic Specialists.  If individual authorization is necessary to obtain these records, the RO/AMC should notify the Veteran and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claims and has been reasonably raised by the evidence of record.  However, VA has not yet adjudicated a claim for TDIU due to service-connected knee disabilities.  Because this issue is part of the Veteran's claims for higher ratings, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication, including appropriate VCAA notice and a request that the appropriate TDIU form be completed.  The Board acknowledges that the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a) for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Thus, if the RO/AMC does not award benefit(s) sufficient to result in the Veteran meeting the percentage standards for a TDIU, the RO must address whether referral to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain from the VA Gulf Coast Veterans HCS in Biloxi, Mississippi, and its associated facilities: (1) all outstanding, pertinent documents that have been scanned into CAPRI since February 2001, including a July 2008 treatment report from Southern Orthopedic Specialists, and (2) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 27, 2012.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  Obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's knee disabilities, including records from Southern Orthopedic Specialists.  If individual authorization is necessary to obtain these records, notify the Veteran of this and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  

4.  Obtain copies of any SSA disability benefit determinations, including any reevaluations, as well as any copies of the records on which such determinations were based.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, to include the paperless, electronic claims file, and readjudicate the claims remaining on appeal, to include consideration of extra-schedular entitlement to a TDIU, if necessary.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


